FOLLETT, J.
The plaintiff acquired, under the will of her husband, no interest in the lot conveyed by George S. Riley to James Riley and John Riley by a deed dated June 18, 1855, and recorded in tire office of the clerk of the county of Monroe in Book No. 127 of Deeds, at page 58. The question of her right to dower in th¿'undivided part of the premises of which her husband died seised not having been considered in the court below, nor discussed on this appeal, and no committee having been appointed for John Riley, an insane defendant, who is the owner of three-eighteenths of the premises, the judgment should be reversed, and a new trial granted, with costs to the appellants to abide the final award. See opinion in Sweeney v. Wilson, 45 N. Y. Supp. 1117. All concur, except ADAMS, J., dissenting.